Dear Mr. Maiorana:
You have requested an Attorney General's opinion concerning whether Louisiana's dual officeholding laws prohibit you from concurrently holding employment with the Department of Health and Hospitals ("DHH") and part-time employment with the Terrebonne Detox Program in Houma, Louisiana.
As you state in your request, your employment under DHH is with the Office for Addictive Disorders as a full-time social service counselor for the Thibodaux Addictive Disorders Clinic. Terrebonne Detox is a parish program contracted by the Office for Addictive Disorders to provide detoxification services in that parish. Your employment with Terrebonne Detox would be limited to Saturdays to assist in substance abuse programs. In a recent telephone conversation, you clarified that, while Terrebonne Detox does contract with the Office for Addictive Disorders, no funding is provided to the former by the latter. The Terrebonne Detox program is funded solely through Terrebonne Parish.
      LSA-R.S. 42:63(E) states:
      No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Your position with the office of Addictive Disorders is considered full-time employment with the state. The proposed position with Terrebonne Detox is part-time employment with a political subdivision of the state.
Based on these facts, holding these employments simultaneously is not prohibited by LSA-R.S. 42:63(E). Moreover, the incompatibility provisions under LSA-R.S. 42:64 do not appear to apply in this instance since, as you state, no funds are exchanged between DHH and Terrebonne Detox.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF/mjb